DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2008/0317968) in view of Sainiemi et al. (US 2016/0035539), both of record by Applicant.
	Regarding independent claim 1, Singh et al. (‘968) teaches in figure 3 and the corresponding text a waveguide fabrication method, comprising: positioning a substrate (100) on a platen (140); positioning the platen opposite an angled ion beam source (102), the angled ion beam source comprising a segmented ion source comprising one or more angled surfaces (302).
Singh et al. (‘968) does not teach projecting ions from the segmented ion source toward the substrate at one or more non-normal angles to form angled fins on the substrate.
Further regarding claim 1, Sainiemi et al. (‘539) teaches in figure 4 and the corresponding text an ion source (6) projecting ions from the segmented ion source toward the substrate at one or more non-normal angles to form angled fins on the substrate for the purpose of fabricating a pattern on the surface portion having one or more spatially varying characteristics.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ion source projecting ions from the segmented ion source toward the substrate at one or more non-normal angles to form angled fins on the substrate of Sainiemi in the waveguide fabrication method of Singh for the purpose of fabricating a pattern on the surface portion having one or more spatially varying characteristics.
Regarding claims 2-11, the limitations appear to be variations or obvious choices in design because Sainiemi (‘539) teaches moving a substrate holder to create more complex grating profiles, exhibiting continuously and independently varying depth and slant angles.

Claims 12- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2008/0317968) in view of Sainiemi et al. (US 2016/0035539) and Alis Corporation (EP 2418674 A2), all of record by Applicant.
Regarding independent claim 12, Singh et al. (‘968) teaches in figure 3 and the corresponding text a waveguide fabrication method, comprising: positioning a substrate on a platen; positioning the platen opposite an angled ion beam source, the angled ion beam source comprising a segmented ion source comprising one or more angled surfaces.
Singh does not teach and a filter plate disposed adjacent to the one or more angled surfaces or projecting ions from the segmented ion source through the filter plate toward the substrate at one or more non-normal angles to etch the substrate.
Further regarding claim 12, Alis Corporation (‘674) teaches in figures 14-16 using  an ion beam with an aperture (224) relative to an ion beam (192) to permit a fraction of ions in the ion beam to pass through for the purpose of controlling the output of the ion beam.
Further regarding claim 12, Sainiemi et al. (‘539) teaches in figure 4 and the corresponding text an ion source (6) projecting ions from the segmented ion source through the filter plate toward the substrate at one or more non-normal angles to etch the substrate for the purpose of fabricating a pattern on the surface portion having one or more spatially varying characteristics.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ion source projecting ions from the segmented ion source toward the substrate at one or more non-normal angles to form angled fins on the substrate of Sainiemi and the filter of Alis Corporation in the waveguide fabrication method of Singh for the purpose of fabricating a pattern on the surface portion having one or more spatially varying characteristics.
Regarding claims 13-16, the limitations appear to be variations or obvious choices in design because Sainiemi (‘539) teaches moving a substrate holder to create more complex grating profiles, exhibiting continuously and independently varying depth and slant angles.
Claim 17 is similar to claim 12 and the rejection is thus similar.
Regarding claims 18-20, the limitations appear to be variations or obvious choices in design because Sainiemi (‘539) teaches moving a substrate holder to create more complex grating profiles, exhibiting continuously and independently varying depth and slant angles.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879